Citation Nr: 0725957	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-15 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to June 28, 2003, for 
a 20 percent rating for cervical strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971.  

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision issued by the Department Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which increased the 
veteran's service-connected cervical strain to 20 percent 
disabling, effective June 28, 2003.  

In May 2006, the Board remanded this issue to the RO for 
additional development.  The case is now before the Board for 
further appellate review.


FINDINGS OF FACT

1.  A claim for a disability rating in excess of 10 percent 
for the veteran's service-connected cervical strain was 
received by the RO on October 2, 2001.  

2.  In May 2002, the RO denied the veteran's claim for an 
increased rating and continued his cervical strain at 10 
percent disabling.  The veteran perfected a timely appeal to 
the October 2001 rating decision.

3.  In September 2004, the RO increased the veteran's 
cervical strain to 20 percent disabling, effective June 28, 
2003.

4.  It was not factually ascertainable, until June 28, 2003, 
that the veteran's cervical strain was manifested by moderate 
limitation of motion of the cervical spine with a forward 
flexion of 29 degrees.


CONCLUSION OF LAW

The criteria for an effective date prior to June 28, 2003, 
for a 20 percent disability rating for cervical strain, have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.114, 3.400, 4.1-4.10, 4.71a, Diagnostic 
Codes 5299-5295(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §3.159 
(2006).  After examining the record, the Board is satisfied 
that all relevant facts have been properly developed, to the 
extent possible, and no further notice or assistance to the 
veteran is required with regard to his earlier effective date 
claim

Regarding the veteran's earlier effective date claim, there 
is, by law, no additional new and relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of increased rating.  See VAOPGCPREC 5-2004; 
38 C.F.R. § 3.400 (o)(2) (2006).  Resolution of the claim 
turn on the Board's application of the relevant law and 
regulations governing effective dates for an increased rating 
to the evidence already associated with the claims file, in 
particular, the medical records showing treatment for the 
disability in question and the date the claim for 
compensation was received.  See 38 C.F.R. § 3.400(a).  In 
other words, there is no medical opinion that would affect 
adjudication of the claim.  Consequently, the Board finds 
that VA did not have a duty to assist that was unmet.

In compliance with the May 2006 remand, the veteran was 
advised, in a June 2006 VA notice letter, of what evidence VA 
had received and was responsible for obtaining, informed him 
of what records VA would make reasonable efforts to obtain, 
and informed him of what evidence he needed to provide to 
substantiate his earlier effective date claim.  In March 
2007, VA readjudicated the claim and issued a supplemental 
statement of the case (SSOC).  Given the foregoing, the Board 
finds that the VA has substantially complied with the Board's 
May 2006 remand.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

The Board finds that no further VA notice is therefore 
required with respect to the veteran's earlier effective date 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996).


Analysis

On October 2, 2001, the RO received a claim for a disability 
rating in excess of 10 percent for the veteran's service-
connected cervical strain.  In May 2002, the RO denied the 
veteran's claim for an increased rating and continued a 10 
percent disability rating for his cervical strain.  The 
veteran perfected a timely appeal to the October 2001 rating 
decision.  Subsequently, in September 2004, the RO increased 
the veteran's the disability rating for his cervical strain 
to 20 percent disabling, effective June 28, 2003.  Still, the 
veteran contends that the effective date of his 20 percent 
disability rating should be effective prior to June 28, 2003, 
corresponding to the date of his increased rating claim.  The 
veteran has not claimed that there was clear and unmistakable 
error in the previous decision.

VA law provides that the effective date for an increased 
rating will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
provided a claim is received within one year from such date; 
otherwise, the effective date for an increased rating will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).

Generally, a specific claim in the form prescribed by VA must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151 
(2006).  The term "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  

An "informal claim" is any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2006).  In some cases, a report of 
examination or hospitalization may be accepted as an informal 
claim for benefits.  See 38 C.F.R. § 3.157(b) (2006).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  

Effective June 28, 2003, the veteran's cervical strain is 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5290 (West 2002).  Where the particular 
disability for which the veteran has been service-connected 
is not listed, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
also the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27 (2006); See also 
Lendenmann v. Principi, 3 Vet. App. 345, 349- 350 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the veteran's service-connected cervical strain is 
rated by analogy under Diagnostic Code 5299-5290.

The Board notes that during the course of this appeal, the 
regulations for rating disabilities of the spine were 
revised, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-458 (Aug. 27, 2003).  However, since the earlier 
effective date issue on appeal pertains to a date earlier 
than June 28, 2003, it is beyond the retroactive reach of the 
new regulations effective in September 2003.  In an opinion, 
VAOPGCPREC 3-2000, VA's General Counsel held that the 
retroactive reach of the new regulation may extend no earlier 
than the effective date of the change.  See 38 U.S.C.A. 
§ 5110(g) (West 2002 & 2006).  It follows that, when 
addressing an effective date prior to June 28, 2003, only the 
regulations for rating disabilities of the spine as defined 
prior to September 26, 2003 are applicable.  In this 
instance, the Board looks to 38 C.F.R. § 4.71a, Diagnostic 
Code 5290.

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the cervical 
spine under Diagnostic Code 5290.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (West 2002).

The veteran's claims file contains VA treatment records, VA 
examinations, and lay statements.  

As stated above, the RO received the veteran's claim for a 
disability rating in excess of 10 percent for his cervical 
strain on October 2, 2001.  It follows that under 38 U.S.C.A. 
§ 5110 (b)(2) and 38 C.F.R. § 3.400 (o)(2), the medical 
evidence most relevant to this inquiry is contained between 
October 2, 2000 and June 28, 2003.  

Private treatment records from R. N. Boswell, M. D., between 
July 1999 and December 2002 reveal that, the veteran 
complained of neck pain and limited range of motion.  
However, upon examination, the veteran had relatively normal 
radiological and physical test results.  His cervical spine 
X-rays in July 1999 were unremarkable, except for a little 
bit of posterior facet join sclerosis in the upper cervical 
spine.  In September 2001, the veteran again complained of 
neck pain and morning stiffness lasting from 30 minutes to an 
hour.  For the most part he slept well and had no increase in 
fatigue.  On examination, his neck was supple without 
lymphadenopathy.  Myofascial-type tenderness was noted in the 
occipital area but the joints themselves were without any 
increased warmth, swelling or tenderness. The impression 
included myofascial tenderness of the upper extremities.  In 
November 2001, the veteran reported that he had hurt his 
neck, that he could hardly turn his neck, and that he had to 
sleep sitting up in a chair.  On examination, tenderness in 
the posterior strap muscles of the neck on the right was 
noted.  Otherwise, he had no crepitus in his neck, his neck 
moved well, and the remainder of the examination was 
unremarkable.  The impression was pain accentuation syndrome 
with neck pain.  Finally, at a December 2002 follow-up visit, 
the examination was unremarkable.  The impression was pain 
accentuation syndrome/fibromyalgia with no documented 
measurements of the veteran's range of motion of his cervical 
spine.

In March 2002, the veteran underwent a VA spine examination, 
where he complained of pain in the neck on movement of any 
type of stressed activity, noting that the pain got worse on 
lying flat especially at night.  He denied any trouble doing 
fine coordinated activity with the upper extremities, 
weakness or numbness in the upper extremities, or radiation 
of pain from the neck to the upper extremities.  On 
examination, the cranial nerves II-XII were intact.  Motor 
system was 5/5 with normal bulk and tone.  Sensation was 
normal for pinprick to all modalities.  Coordination was 
within normal limits.  Range of motion was normal with 
flexion to 90 degrees, extension to 70 degrees, side flexion 
to 45 degrees, left and right, and rotation to 90 degrees, 
left and right.  X-rays of the cervical spine revealed mild 
degenerative joint disease.  The impression included history 
of pain in the neck without any evidence of cervical 
radiculopathy on examination.  

VA treatment records between July 2002 and May 2003 showed 
that the veteran continued to complain of neck pain.  
However, in May 2003, a cervical magnetic resonance imaging 
(MRI) study showed no surgically correctable pathology but 
some mild arthritic changes, which was treated with muscle-
relaxers.

On June 28, 2003, the veteran again underwent a VA spine 
examination.  Upon physical examination, the veteran's 
forward flexion for the cervical spine was noted to be 16 
degrees, extension and rotation were to 30 degrees, and 
lateral flexion was to 18 degrees.  Motion was limited 
throughout by pain.  The veteran had degenerative disease of 
the cervical spine as shown on a cervical MRI, which revealed 
mild spondylosis with mild right neural foraminal narrowing 
at C3-C4 and mild left neural foraminal narrowing at C6-C7.  
No kyphosis or no ankylosis was noted.  Muscle tone and power 
was normal in all extremities.  Muscle spasms were not 
appreciated.  Sensory examination was normal.  Based on the 
decreased range of motion, the veteran's cervical strain 
disability more nearly approximated the criteria for a 20 
percent rating.  

The Board notes that in a May 2007 letter, the veteran argued 
that his cervical strain should be increased to a 20 percent 
rating because his private physician had prescribed 
medication for his neck pain or spasm in November 2001 and 
that he was diagnosed with degenerative disc disease prior to 
the effective date of his 20 percent rating.  However, the 
evidence, as discussed above, fail to substantiate a 20 
percent rating under Diagnostic Codes 5290 (West 2002).  
Prior to June 28, 2003, the veteran's cervical spine range of 
motion was found to be normal with flexion to 90 degrees, 
extension to 70 degrees, side flexion to 45 degrees, left and 
right, and rotation to 90 degrees, left and right.  Although 
the veteran had a diagnosis of degenerative disc disease of 
the cervical spine, such a diagnosis is rated on the basis of 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (West 2002 & 2006).  The Board finds that the veteran's 
range of motion for his cervical spine fail to satisfy the 
criteria for a moderate limitation of motion under Diagnostic 
Code 5290 prior to June 28, 2003.  Further, there was no 
evidence of an abnormal gait or abnormal spinal contour.  The 
evidence also did not show a diagnosis of intervertebral disc 
syndrome.

After a through review of the medical evidence, the Board 
concludes that an increase in severity of the veteran's 
service-connected cervical strain was not factually 
ascertainable until the June 28, 2003 VA examination.  The 
June 2003 VA examination provided the earliest evidence that 
the veteran's disability warranted a 20 percent rating 
manifested by moderate limitation of a range of motion and a 
forward flexion of 16 degrees.  Thus, without factually 
ascertainable evidence that the veteran's disability had 
increased prior to the June 28, 2003 examination, the 
criteria for an earlier effective date have not been met.  
38 C.F.R. § 3.400(o).




ORDER

An effective date prior to June 28, 2003, for a 20 percent 
rating for cervical strain is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


